Case 4:20-cv-00156-TWP-DML Document 1 Filed 07/08/20 Page 1 of 6 PageID #: 1




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF INDIANA
                                         NEW ALBANY DIVISION


  RUTH E. INLOW and                                          )
  RAYMOND D. INLOW,                                          )
                                                             )
                                 Plaintiffs,                 )
                                                             )
           vs.                                               )   Case No. 4:20-cv-156
                                                             )
  J.B. HUNT TRANSPORT SERVICES, INC.                         )
  and THOMAS P. OSTAVITZ,                                    )
                                                             )
                                Defendants.                  )


                               PLAINTIFFS’ COMPLAINT FOR DAMAGES
                                   AND REQUEST FOR JURY TRIAL

                Come now the Plaintiffs, Ruth E. Inlow and Raymond D. Inlow, by counsel, and file their

Complaint for Damages and Request for Jury Trial against the Defendants, J.B. Hunt Transport

Services, Inc. and Thomas P. Ostavitz, and in support thereof, state and allege as follows:

                                                   I. PARTIES

                1.     At all times relevant herein, the Plaintiff, Ruth E. Inlow was a citizen of Ripley

County, Indiana, and married to Raymond D. Inlow, her husband.

                2.     At all times relevant herein, the Plaintiff, Raymond D. Inlow, was a citizen of

Ripley County, Indiana, and was married to Ruth E. Inlow, his wife.

                3.     At all times relevant herein, the Defendant, J.B. Hunt Transport Services, Inc. (“J.B.

Hunt”) was incorporated under the laws of the State of Arkansas and maintained a principal

executive office at 615 J.B. Hunt Corporate Drive, Lowell, Arkansas. J.B. Hunt is a citizen of the

State of Arkansas and regularly operates its transport business throughout the continental United

States, including having significant contacts within the State of Indiana.


{02013135-1 }                                            1
Case 4:20-cv-00156-TWP-DML Document 1 Filed 07/08/20 Page 2 of 6 PageID #: 2




                4.   At all times relevant herein, the Defendant, Thomas P. Ostavitz (“Ostavitz”), was

a citizen of Campbell, Ohio, and an agent, servant, representative, and employee of J.B. Hunt

acting in the scope of his employment with J.B. Hunt.

                                    II. JURISDICTION AND VENUE

            5.       This Court has subject matter jurisdiction over the present action as there exists

complete diversity among the parties and the amount of controversy exceeds $75,000.00 in

accordance with 28 U.S.C.A § 1332. Plaintiffs are citizens of the State of Indiana; J.B. Hunt is a

citizen of the State of Arkansas; and Ostavitz is a citizen of the State of Ohio. This Court has

personal jurisdiction over the parties to this lawsuit and the exercise of personal jurisdiction by this

Court over all Defendants comports with traditional notions of fair play and substantial justice.

            6.       Venue is proper in the United States District Court, Southern District of Indiana,

New Albany Division, because the motor vehicle crash giving rise to this litigation occurred in

Ripley County, which is located in the judicial district of the United States District Court, Southern

District of Indiana, New Albany Division, pursuant to 28 U.S.C.A § 1391.

                                                III. FACTS

                7.   On July 17, 2018, at approximately 2:16 p.m., Ruth E. Inlow (“Inlow”) was

lawfully operating her vehicle (“Inlow Vehicle”) westbound on State Road 46 through its

intersection with State Road 101 (“Subject Intersection”) in Ripley County, Indiana, and possessed

the legal right-of-way. Her husband, Raymond D. Inlow, was a front seat passenger in the Inlow

Vehicle.

                8.   At approximately the same place and time, Ostavitz was negligently operating a

semi tractor-trailer in the course and scope of his employment with J.B. Hunt (“J.B. Hunt Semi”)

northbound on State Road 101, when he negligently disregarded and failed to stop at the stop sign



{02013135-1 }                                         2
Case 4:20-cv-00156-TWP-DML Document 1 Filed 07/08/20 Page 3 of 6 PageID #: 3




for his travel lane at the Subject Intersection causing the J.B. Hunt Semi to crash into the lawfully

traveling Inlow Vehicle (“Crash”).

                9.    As a direct and proximate result of Ostavitz’ negligent actions and omissions, the

Plaintiffs, and each of them: (a) sustained personal and permanent injuries; (b) incurred medical

expenses: and (c) suffered pain and mental anguish as a result of their own injuries. Plaintiffs’

injuries and damages are ongoing and will continue into the future.

                10.   As a direct and proximate result of Ostavitz’ negligent actions and omissions, the

Plaintiffs, married as husband and wife, have lost the support, services, and companionship of each

other.

                11.   At all times relevant herein, Ostavitz was negligently operating the J.B. Hunt Semi

in the course and scope of his employment with J.B. Hunt; therefore, J.B. Hunt is vicariously liable

to Plaintiffs for the negligent actions and omissions of Ostavitz, as set forth herein, under the

doctrine of respondeat superior.

                                      IV. COUNT I – NEGLIGENCE

                12.   Plaintiffs incorporate by reference all preceding paragraphs and allegations of this

Complaint as though fully set forth herein.

                13.   At all times relevant herein, Ostavitz had a duty to exercise reasonable care in the

operation of the J.B. Hunt Semi.

                14.   At all times relevant herein, Ostavitz failed to exercise reasonable care, breached

his duty of care in the operation of the J.B. Semi, and was negligent for, among other reasons:

                      a. Failing to maintain a proper lookout;

                      b. Failing to maintain proper control of the J.B. Hunt Semi;

                      c. Failing to obey the stop sign;



{02013135-1 }                                             3
Case 4:20-cv-00156-TWP-DML Document 1 Filed 07/08/20 Page 4 of 6 PageID #: 4




                      d. Disregarding the stop sign;

                      e. Failing to yield the right-of-way to the Inlow Vehicle;

                      f. Speeding too fast for the conditions of the J.B. Hunt Semi and its surroundings;

                      g. Failing to operate the J.B. Hunt Semi in a safe and reasonably prudent manner;

                      h. Operating the J.B. Hunt Semi while it was over the weight allowed by Indiana
                         law in violation of Indiana Code § 9-20-4-1; and

                      i. Other negligent actions and omissions.

                15.   At all times relevant herein, J.B. Hunt failed to exercise reasonable care, breached

its duties, which were in addition to those of Ostavitz, and was negligent for, among other reasons:

                      a.     Permitting the J.B. Hunt Semi to be operated while it was over the weight
                             allowed by Indiana law in violation of Indiana Code 9-20-4-1;

                      b.     Negligently entrusting the J.B. Hunt Semi to Ostavitz despite having actual
                             knowledge of his inability to exercise reasonable care in its operation;

                      c.     Other negligent actions and omissions.

                16.   Some or all of the Defendants’ negligent acts and omissions were violations of

Indiana statutes and/or ordinances that were designed to protect the class of persons in which

Plaintiffs were included against the risk of harm which occurred as a result of the violations and,

therefore, constitute negligence per se under Indiana law.

                17.   As a direct and proximate result of Defendants’ negligent actions and omissions as

set forth herein, Plaintiffs, and each of them (a) sustained personal and permanent injuries; (b)

incurred medical expenses; and (c) suffered pain and mental anguish as a result of their own

injuries. Plaintiffs’ injuries and damages are ongoing and will continue onto the future.

                18.   As a direct and proximate result of Defendants’ negligent actions and omissions,

the Plaintiffs have lost the support, services, and companionship of each other.




{02013135-1 }                                          4
Case 4:20-cv-00156-TWP-DML Document 1 Filed 07/08/20 Page 5 of 6 PageID #: 5




                19.   All of the negligent actions and omissions as set forth herein occurred while

Ostavitz was in the course and scope of his employment with J.B. Hunt; therefore, J.B. Hunt is

vicariously liable to Plaintiffs for their injuries sustained and damages incurred proximately caused

by the negligent actions and omissions of Ostavitz under the doctrine of respondeat superior.

                20.   All of the negligent actions and omissions as set forth herein by J.B. Hunt are in

addition to those of Ostavitz; and J.B. Hunt is liable to Plaintiffs for their injuries and damages

incurred proximately caused by Ostavitz and J.B. Hunt’s own negligent actions and omissions.

                                  V. COUNT II – PUNITIVE DAMAGES

                21.   Plaintiffs incorporate by reference all preceding paragraphs and allegations of this

Complaint as though fully set forth herein.

                22.   At all times material to this Complaint, Defendants each acted with malice, fraud,

gross negligence or oppressiveness which was not the result of mistake of fact or law, honest error

of judgment, overzealousness, mere negligent or other human failing.

                23.   At all times material to this Complaint, Ostavitz operated the J.B. Hunt Semi while

hauling an illegal and substantially overweight load at the time of the crash which he knew would

increase the time and distance to stop the J.B. Hunt Semi and pose a danger to other motorists.

                24.   At all times material to this Complaint, J.B. Hunt knew that Ostavitz was operating

the J.B. Hunt Semi while hauling an illegal and substantially overweight load at the time of the

crash which it knew would increase the time and distance to stop the J.B. Hunt Semi and pose a

danger to other motorists.

                25.   At all times material to this Complaint, Defendants each recognized the danger

caused by their respective actions and consciously disregarded it, justifying an award of punitive

damages against each of them.



{02013135-1 }                                          5
Case 4:20-cv-00156-TWP-DML Document 1 Filed 07/08/20 Page 6 of 6 PageID #: 6




                WHEREFORE, Plaintiffs, Ruth E. Inlow and Raymond D. Inlow, by counsel, pray for

judgment against the Defendants, J.B. Hunt Transport Services, Inc. and Thomas P. Ostavitz, in

an amount sufficient to compensate them for their injuries and damages, plus the costs of this

action, punitive damages, and for all other relief just and proper in the premises.

                                           VI. JURY DEMAND

                Come now the Plaintiffs, Ruth E. Inlow and Raymond D. Inlow, by counsel, and hereby

request trial by jury in this matter.

                                                  Respectfully submitted,

                                                  STEPHENSON RIFE LLP


                                                   /s/ M. Michael Stephenson
                                                  M. Michael Stephenson, Attorney No. 1824-73
                                                  Dennis E. Harrold, Attorney No. 7502-73
                                                  2150 Intelliplex Drive, Suite 200
                                                  Shelbyville, Indiana 46176
                                                  Telephone:     (317) 680-2011
                                                  Facsimile:     (317) 680-2012
                                                  MikeStephenson@SRTrial.com
                                                  DennyHarrold@SRTrial.com

                                                  Neil R. Comer
                                                  COMER & ERTEL
                                                  115 West Ripley Street
                                                  Osgood, IN 47037
                                                  Telephone:    (812) 689-4444
                                                  ComerLawOffice@aol.com

                                                  Counsel for Plaintiffs, Ruth E. Inlow and
                                                  Raymond D. Inlow




{02013135-1 }                                        6
